COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                FORT
WORTH
                                                 NO.
2-10-150-CV 
 
 
IN
RE GERALD ANTHONY WRIGHT                                                     RELATOR
 
 
 
 
                                                       ------------
                                           ORIGINAL PROCEEDING
                                                       ------------
                                      MEMORANDUM
OPINION[1]
                                                       ------------
The court has considered relator=s
petition for writ of mandamus and is of the opinion that relief should be
denied.  This court does not have
jurisdiction to issue a writ of mandamus against either of the respondents
except to protect our own jurisdiction.  See
Tex. Gov=t
Code Ann. '
22.221(b) (Vernon 2004); In re Dunn, 120 S.W.3d 913, 913 (Tex. App.CTexarkana
2003, orig. proceeding); see also In re Stickhausen, 994 S.W.2d 936, 936
(Tex. App.CHouston
[1st Dist.] 1999, orig. proceeding). 
This court=s jurisdiction is not at
issue in this case.  Accordingly, relator=s
petition for writ of mandamus is denied.




 
PER
CURIAM
 
 
PANEL:  GARDNER and MCCOY, JJ. 
 
DELIVERED:  May 20, 2010




     [1]See
Tex. R. App. P. 47.4.